UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-34274 ADGS ADVISORY, INC. (Exact name of Registrant as Specified in its Charter) Delaware 42-1743717 (State or other jurisdictionof incorporation orIdentification No.) (I.R.S. Employer organization) Units 2611-13A, 26/F 113 Argyle Street, Mongkok Kowloon, Hong Kong, SAR N/A (Address of principalexecutive offices) (Zip Code) (852) 2374-0002 (Registrant’s Telephone Number, Including Area Code) Life Nutrition Products, Inc., former fiscal year: December 31 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: Common, $.0001 par value per share; 25,000,000 outstanding as of July 22, 2013. ADGS ADVISORY, INC. (formerly Life Nutrition Products, Inc.) TABLE OF CONTENTS Pages PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 37 Item 4. Controls and Procedures. 37 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3. Default upon Senior Securities. 38 Item 4. Mine Safety Disclosures. 38 Item 5. Other Information. 38 Item 6. Exhibits. 39 SIGNATURES 40 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ADGS ADVISORY, INC. (formerlyLife Nutrition Products, Inc.) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED MAY 31, 2013 (UNAUDITED) 3 ADGS ADVISORY, INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONTENTS Pages Condensed Consolidated Balance Sheets at May 31, 2013 (Unaudited) and August 31, 2012 5 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended May 31, 2013 and 2012 (Unaudited) 6 Condensed Consolidated Statements of Comprehensive Income for the Three andNine Months Ended May 31, 2013 and 2012 (Unaudited) 7 Condensed Consolidated Statement of Changes in Stockholders’ Deficit for Nine Months Ended May 31, 2013 and 2012 (Unaudited) 8 Condensed Consolidated Statements of Cash Flows for Nine Months Ended May 31, 2013 and 2012 (Unaudited) 9 Notes to the Condensed Consolidated Financial Statements (Unaudited) 10 4 ADGS ADVISORY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) May 31, 2013 August 31, 2012 (Unaudited) (A) Assets Current assets Cash $ $ Restricted cash - Accounts receivable - Prepaid expenses Related party receivables Total current assets Non-current assets Utility and other deposits Property and equipment, net Intangible assets Equity-method investment Total non-current assets Total assets $ $ Liabilities and stockholders' deficit Current liabilities Bank overdrafts and loans - current portion $ $ Assets held under capital lease Accrued liabilities Income tax payable - Temporary receipts - Total current liabilities Non-current liabilities Bank loans - net of current portion Assets held under capital lease, net of current portion Total non-current liabilities Total liabilities Commitments and contingencies Stockholders' deficit Common stock, Common stock, 25,000,000 shares authorized with US$0.0001 par value; 25,000,000 and 25,000,000 shares issued, 25,000,000 and 25,000,000 shares outstanding as of May 31, 2013 and August 31, 2012, respectively Additional paid-in capital ) ) Accumulated deficit ) ) Accumulated other comprehensive (loss)/income ) 31 Total Almonds Kisses stockholders' deficit ) ) Non-controlling interest ) ) Total liabilities and stockholders' deficit $ $ 1,872,256 (A)Represents the consolidated Balance Sheets of Almond Kisses Limited and subsidiaries (the "Accounting Acquirer") (See note 1) See notes to condensed consolidated financial statements (Unaudited) 5 ADGS ADVISORY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (IN US DOLLARS) For the Three Months Ended For the Nine Months Ended May 31, May 31, (A) (A) Revenue $ Less: Operating expenses: Direct cost of revenue ) General and administrative expenses ) Total operating expenses ) Operating income/(loss) ) Other income: Bank interest received - - Other income Other expense: Interest expenses ) Income/(loss) before income taxes ) ) Less: Income tax expense ) - ) - Net income/(loss) before allocation of non-controlling interest $ $ ) $ $ ) Net loss attributable to non-controlling interest Net income/(loss) attributable to common stockholders $ ) Earnings/(loss) per share - Basic and diluted $ ) Weighted average common shares outstanding - Basic and diluted (A)Represents the consolidated Statement of Income of Almond Kisses Limited and subsidiaries (the "Accounting Acquirer") (See note 1) See notes to condensed consolidated financial statements (Unaudited) 6 ADGS ADVISORY, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) ( IN US DOLLARS) For the Three Months Ended May 31, For the Nine Months Ended May 31, (A) (A) Net income/(loss) $ $ ) $ $ ) Other comprehensive expense Foreign currency translation adjustment ) - ) - Comprehensive income/(loss) ) ) Add: Comprehensive loss attributable to non-controlling interests Comprehensive income/(loss) attributable to ADGS Advisory Inc. $ ) (A)Represents the consolidated Statement of Income of Almond Kisses Limited and subsidiaries (the "Accounting Acquirer") (See note 1) See notes to condensed consolidated financial statements (Unaudited) 7 ADGS ADVISORY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT (UNAUDITED) (IN US DOLLARS) Common Stock, with US$0.0001 Par Value Accumulated Other Number of Additional Comprehensive Accumulated Non-controlling Total Shares Amount Paid-in capital (loss)/income Losses Interest Deficit Balance as of August 31, 2012 (A) $ $ ) $ 31 $ ) $ ) $ ) Net income - ) Foreign translation loss - - - ) - - ) Balance as of May 31, 2013 $ $ ) $ ) $ ) $ ) $ ) (A)Represents the consolidated Statement of change on stockholder’s equity of Almond Kisses Limited (the "Accounting Acquirer") (See note 1) See notes to condensed consolidated financial statements (Unaudited) 8 ADGS ADVISORY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (IN US DOLLARS) For the Nine Months Ended May 31, (A) Cash flows from operating activities: Net income/(loss) $ $ ) Add: Net loss attributable to non-controlling interest ) ) Net income/(loss) attributable to the stockholders ) Adjustments to reconcile net income/(loss) to net cash provided by operating activities: Depreciation of property and equipment Amortization of intangible assets Net loss in equity-method investment Changes in assets and liabilities: Account receivable ) - Utility and other deposits ) Prepaid expenses ) - Accrued liabilities Temporary receipts Income tax payable - Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Increase in related party receivables ) ) Bank overdraft - Restricted cash ) Repayment of bank loans ) ) Proceeds from bank loans Proceeds from capital lease Repayment of capital lease ) ) Net cash (used in)/provided by financing activities ) Net (decrease)/increase in cash ) Effect on change of exchange rates on cash (4
